 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN A. FOGERTY
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:17-CR-00225-TLN
12                 Plaintiff,
                                                          PRELIMINARY ORDER OF
13          v.                                            FORFEITURE
14   LUIS JOSE RUIZ GAINZA, ET AL.,
15                 Defendants.
16

17          Based upon the guilty pleas and factual basis entered by defendant Luis Jose Ruiz Gainza, it is

18 hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. §§ 982(b)(1) and 1029(c)(1)(C)(2), defendant Luis Jose Ruiz

20 Gainza’s interest in the following property shall be condemned and forfeited to the United States of

21 America, to be disposed of according to law:

22                 a.      MSR X6 magnetic stripe reader and encoder, serial number 0516014446.
23          2.     The above-listed property constitutes property involved in and/or property traceable to

24 violations of 18 U.S.C. § 1029(a)(3) and (a)(4).

25          3.     Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

26 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

27 Customs and Border Patrol, in its secure custody and control.

28          4.     a.      Pursuant to 18 U.S.C. § 982(b)(1), incorporating 21 U.S.C. § 853(n), and Local
                                                        1
29                                                                                    Preliminary Order of Forfeiture


30
 1 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 2 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 3 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 4 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 5 provide direct written notice to any person known to have alleged an interest in the property that is the

 6 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

 7                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 8 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the
 9 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

10 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

11          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

12 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. §§ 982(b)(1) and 1029(c)(1)(C)(2), in which

13 all interests will be addressed.

14          SO ORDERED this 18th day of June, 2019.

15

16

17

18                                                         Troy L. Nunley
                                                           United States District Judge
19
20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                          Preliminary Order of Forfeiture


30
